Citation Nr: 0935381	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-11 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased initial evaluation in excess 
of 10 percent for right rotator cuff tendonitis, bursitis, 
and impingement syndrome from June 6, 2004 to August 21, 
2008.

2.  Entitlement to an increased initial evaluation in excess 
of 20 percent for right rotator cuff tendonitis, bursitis, 
and impingement syndrome since August 22, 2008.

3.  Entitlement to service connection for a left shoulder 
disability.


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel





INTRODUCTION

The Veteran had active duty service from September 1998 to 
January 1999, July 1999 to April 2000, and February 2003 to 
June 2004.  She also had service with the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2005 and June 2007 rating 
decisions of the New York, New York Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The October 2005 
rating decision granted the Veteran's claim of entitlement to 
service connection for right rotator cuff tendonitis, 
bursitis, and impingement syndrome and assigned a 10 percent 
rating.  In August 2008, the Veteran's rating was increased 
to 20 percent.  The June 2007 rating decision denied the 
Veteran's claim of entitlement to service connection for a 
left shoulder disability.

Entitlement to service connection for entitlement to service 
connection for a left shoulder disability is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  From June 6, 2004 to August 21, 2008, right rotator cuff 
tendonitis, bursitis, and impingement syndrome were not 
productive of limitation of motion at the shoulder level.

2.  Since August 22, 2008, right rotator cuff tendonitis, 
bursitis, and impingement syndrome have not been productive 
of limitation of motion midway between the side and shoulder 
level.




CONCLUSIONS OF LAW

1.  From June 6, 2004 to August 21, 2008, the schedular 
criteria for a rating in excess of 10 percent for right 
rotator cuff tendonitis, bursitis, and impingement syndrome 
were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp 2009); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5024, 5201 
(2008).

2.  Since August 21, 2008, the schedular criteria for a 
rating in excess of 20 percent for right rotator cuff 
tendonitis, bursitis, and impingement syndrome have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5024, 5201.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the veteran that, to 
substantiate a claim, he or she must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The Board initially notes that as service connection, an 
initial rating, and an effective date have been assigned for 
a right shoulder disability, the notice requirements of 38 
U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  The decision of the United 
States Court of Appeals for Veterans Claims in Vazquez-Flores 
spoke only to cases of entitlement to an increased rating.  
Because there is a distinction between initial rating claims 
and increased rating claims, Vazquez-Flores is not for 
application with respect to initial rating claims as notice 
requirements are met when the underlying claim for service 
connection is substantiated.  Consequently, there is no need 
to discuss whether VA met the Vazquez-Flores standard.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  The information and evidence that have been 
associated with the claims file includes the Veteran's 
service treatment records, post-service treatment records, 
and VA examination reports.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate her claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the Veteran.  As such, 
there is no indication that there is any prejudice to the 
Veteran by the order of the events in this case.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The claim is therefore ready 
for adjudication.

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes her written contentions, service 
treatment records, and VA medical records.  Although this 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on her behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claim 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000). 

Increased Initial Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Pyramiding, the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Multiple (staged) ratings may be assigned for 
different periods of time during the pendency of the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings 
are appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  
The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if an 
application is received within one year from that date.  38 
U.S.C.A. § 5110(b)(2) (West 2002).

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7.

Degenerative or traumatic arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation will be assigned where 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and there are 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003, 5024 (2008).  

Diagnostic Code 5201, covering limitation of motion of the 
arm, states that a 20 percent rating is assigned for 
limitation at the shoulder level, and a 30 percent rating is 
warranted for limitation midway between the side and shoulder 
level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  The Veteran 
is right-hand dominant.

When evaluating a loss of a range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. § 
4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id. at 206.  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. §§ 3.321(b).

The Veteran claims that she is entitled to a higher initial 
rating for right rotator cuff tendonitis, bursitis, and 
impingement syndrome.  The Board disagrees as the Veteran has 
not met the criteria for a higher initial rating for either 
rating period.

At a July 2004 private physical therapy appointment, the 
Veteran had right shoulder flexion to 132 degrees.  She 
complained that her strength was limited due to pain in her 
right shoulder.

At a June 2005 VA examination, the Veteran had right shoulder 
flexion to 170 degrees, including with pain, weakness, and 
lack of endurance after repetitive use.  Abduction was zero 
to 170 degrees and external and internal rotations were zero 
to 90 degrees.

At an August 2008 VA examination, the Veteran reported 
difficulty with lifting, reaching above her head, opening 
doors, sleeping on her right side, and exercising with 
weights or push-ups.  She noted pain, stiffness, and 
weakness.  No episodes of dislocation, locking, or effusion 
were reported.  Flare-ups were noted to occur once per week.  
A range of motion examination showed flexion to 100 degrees, 
with pain beginning at 100 degrees.  The Veteran had no 
additional loss of motion after repetitive use.  Abduction 
was to 90 degrees, with pain beginning at 90 degrees.  
Internal rotation was to 70 degrees and external rotation was 
to 45 degrees.  An x-ray showed no bone or joint 
abnormalities in the right shoulder.  The Veteran was 
diagnosed with right shoulder tendonitis, bursitis, and 
impingement syndrome.  While the Veteran commented that her 
right shoulder was often sore at work, she remained able to 
perform her duties as a police officer.

The Board finds that a higher initial rating is not warranted 
for either rating period.  Until her VA examination in August 
2008, the Veteran had almost full range of motion, including 
with pain.  She did not qualify for a compensable rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5201, and she was 
properly rated under the arthritis code (Diagnostic Code 
5024).  Therefore, the Board finds that the Veteran is 
properly rated at 10 percent for the period between June 6, 
2004 and August 21, 2008.

In August 2008, the Veteran's range of motion of her right 
shoulder was limited to 100 degrees, which was close to 
"shoulder level."  See 38 C.F.R. § 4.71a, Plate I (shoulder 
level at 90 degrees of flexion or abduction).  Thus, the 
Veteran's disability was thereafter rated under Diagnostic 
Code 5201, as she met the criteria for a compensable (20 
percent) rating.

The Veteran, however, is not entitled to a higher rating 
since August 22, 2008.  Her range of motion was actually 
slightly greater than shoulder level and did not fall 
anywhere near "midway between side and shoulder level."  
The Veteran did not have decreased range of motion of the 
right shoulder due to DeLuca factors.  For these reasons, the 
Board finds that the Veteran has been adequately evaluated at 
20 percent since August 22, 2008.

The Veteran's disability picture has not been so unusual or 
exceptional in nature as to warrant referral of her case to 
the Director or Under Secretary for review for consideration 
of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  
The preponderance of the evidence shows that the Veteran's 
right shoulder disability has not resulted in a marked 
interference with employment, or require frequent periods of 
hospitalization.  While the Veteran noted that she 
experienced right shoulder soreness at work, she denied any 
interference with employment.  The current schedular criteria 
adequately compensate the Veteran for the current nature and 
extent of severity of the disability at issue.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for referral for consideration of 
extraschedular rating.


ORDER

Entitlement to an increased initial evaluation in excess of 
10 percent for right rotator cuff tendonitis, bursitis, and 
impingement syndrome from June 6, 2004 to August 21, 2008 is 
denied.

Entitlement to an increased initial evaluation in excess of 
20 percent for right rotator cuff tendonitis, bursitis, and 
impingement syndrome since August 22, 2008 is denied.


REMAND

The Veteran is currently diagnosed with bicipital 
tenosynovitis of the left shoulder.  
A July 2004 treatment report from the Veteran's private 
physical therapist noted complaints of bilateral shoulder 
pain.  The Veteran stated that she was unsure of the etiology 
of her left shoulder pain, and reported that the onset of 
pain was only one month prior to her appointment.  Thus, 
there is evidence to suggest that the onset of her left 
shoulder disability may have been within her active duty 
service period, and the Board finds that more development is 
needed.

In December 2006, the Veteran had an MRI of the left 
shoulder, and a notation on the MRI report indicated a 
referral from Dr. A. Masood.  The record shows that the 
Veteran had been seeing Dr. Masood in or before September 
2004 for hearing loss, but Dr. Masood's records are not in 
the claims file.  It is therefore unclear whether the Veteran 
was also receiving treatment from Dr. Massod for her left 
shoulder disability during that time.  The Board finds a 
remand is necessary to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran, 
provide her with a Form 21-4142 
(Authorization and Consent to Release 
Information), and request that she identify 
any and all records, which have not been 
previously submitted, documenting treatment 
for her left shoulder condition, especially 
during 2004.  The Veteran should 
specifically be invited to provide either 
1) all records pertaining to her left 
shoulder disability from Parma Health 
Center/Dr. A. Masood; or, 2) a signed 
authorization form for VA to obtain these 
records on her behalf.  The RO should 
expressly request that Dr. Masood provide a 
copy of the Veteran's redeployment physical 
report, which he referenced in his letter 
dated in September 2004.  The RO should 
also request all outpatient records from 
the Rochester VA Medical Center since June 
2004.  All attempts to secure this evidence 
must be documented in the claims file.  If 
the RO cannot locate such records, the RO 
must specifically document what attempts 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it is 
unable to obtain; (b) explain the efforts 
VA has made to obtain that evidence; and 
(c) describe any further action it will 
take with respect to the claims.  The 
claimant must then be given an opportunity 
to respond.

2.  After completion of all of the 
foregoing the RO should schedule the 
Veteran for an examination with a 
physician to determine the etiology of her 
left shoulder disability.  The claims 
folder is to be provided to the physician 
for review in conjunction with the 
examinations, to include newly obtained 
medical records.  All indicated tests and 
studies deemed appropriate by the 
physician should be accomplished and all 
clinical findings should be reported in 
detail.  The physician should elicit a 
full history regarding the Veteran's left 
shoulder disability.  After a thorough 
review of the claims file and an 
examination, the physician is asked to 
opine as to the following question: is at 
least as likely as not (i.e. there is at 
least a 50/50 chance) that the Veteran's 
left shoulder disability is the result of 
injury or disease incurred during active 
military service, including as secondary 
to her service-connected right shoulder 
disability?  A complete rationale 
explaining the reason for the opinion 
offered must be provided.  If an opinion 
cannot be reached without resort to 
speculation, then the physician must so 
state and explain why he or she cannot 
reach an opinion without speculation.

3.  The RO is to advise the Veteran that 
it is her responsibility to report for any 
ordered VA examinations, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.       38 
C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report for 
any ordered examinations, documentation 
should be obtained which shows that notice 
scheduling the examinations was sent to 
the last known address prior to the date 
of the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for a left shoulder disability.  
If the claim is denied, a supplemental 
statement of the case must be issued, and 
the appellant offered an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


